           Case 1:19-cv-03825-JMF-SN Document 182 Filed 07/26/21 Page 1 of 1


                                                                  ATTORNEYS AND COUNSELORS AT LAW

                                                                  One Biscayne Tower
     Jonathan Etra                                                2 South Biscayne Blvd. | 21st Floor
     T: 305.373.9400                                              Miami, FL 33131
     Facsimile: 305.373.9443                                      T: 305.373.9400 F: 305.373.9443
     jonathan.etra@nelsonmullins.com
                                                                  nel sonm ullins. com
                                                                  * I n F l o r i d a, kn o wn a s N e l s on   Mu l l i n s B ro ad an d C a s se l




                                                 July 23, 2021


    The Honorable Jesse M. Furman
    United States District Judge
    United States Courthouse
    40 Foley Square
    New York, NY 10007

            Re:      Jason Boyce v. Bruce Weber, et al., 1:19-cv-3825 (JMF)

    Dear Judge Furman:

           The parties respectfully jointly submit this letter to update the Court in advance of the July
    28, 2021 conference.

            The parties have made great progress towards a resolution of the claims. We had hoped to
    be in a position to advise the Court that we reached an agreement on material terms, subject to
    final documentation, prior to the July 28 status conference. We believe that we will have such an
    agreement, if not before July 28, then within a week afterwards.

           As the status conference is only a few business days away, the parties jointly believe it is
    appropriate and prudent to provide this update in advance of the conference.

In light of the parties' joint letter at ECF No. 181,   Respectfully submitted,
the conference currently scheduled for July 28,
2021, is hereby RESCHEDULED to August 5,
2021, at 9:15 a.m. The parties should follow the        /s/ Jonathan Etra
pre-conference procedures and use the call-in           Jonathan Etra
information listed at ECF No. 158. The Clerk of
Court is directed to terminate ECF No. 181. SO
ORDERED.




                                        July 26, 2021
